 

Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT
BETWEEN
HAMPSHIRE INTERNATIONAL, LLC
AND
DAVID GREN

 

THIS AGREEMENT (this “Agreement”) is made and entered into as of the 24th day of
July 2013 by and among Hampshire International, LLC, a Delaware limited
liability company (the “Company”), David Gren (“Employee”), and, solely for
purposes of Section , Hampshire Group, Limited, a Delaware corporation
(“Hampshire”).

 

WHEREAS, Hampshire and Employee are parties to that certain employment agreement
dated June 13, 2011 (the “Original Agreement”);

 

WHEREAS, the parties desire to amend and restate the Original Agreement on the
terms set forth herein;

 

WHEREAS, the is a party to that certain Agreement and Plan of Merger (the
“Acquisition Agreement”), dated as of the date hereof, by and among Hampshire,
RG Merger Sub, S.A. (“Rio Garment”), Rio Garment S. de R.L., BGY II, LLC, and
certain equity holders of Rio Garment S. de R.L.; and

 

WHEREAS, the Company desires to employ Employee following the closing of the
transactions contemplated in the Acquisition Agreement and to enter into this
Agreement embodying the terms of such employment, and Employee desires to enter
into this Agreement and to accept such employment, subject to the terms and
provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the parties hereby agree as
follows:

 

1.     Employment.

 

(A)     Subject to the terms and conditions contained herein, Employee will
serve as the President and General Manager of the Company and Rio Garment S.A.
(“Rio Garment”), and shall have such duties, responsibilities and authority
commensurate with such title. Employee also agrees to serve as a director of any
other member of the Company Group (as defined below) and an officer of any
subsidiary of the Company, in each case without additional compensation.
Employee will report directly to the Chief Executive Officer of Hampshire.
Consistent with prior business practice at Rio Garment, Employee’s principal
places of business will be in Honduras and the United States, with Employee
travelling between the two locations as he shall determine in his reasonable
discretion, though Employee acknowledges and agrees that he will be required to
travel from time to time for business purposes.

 

 


--------------------------------------------------------------------------------

 

 

(B)     Employee shall devote his full business time, attention, skill, and best
efforts to the performance of his duties under this Agreement and, except as
provided below, shall not engage in any other business or occupation during the
Term (as defined below), including, without limitation, any activity that
(x) conflicts with the interests of the Company, Hampshire or any of its direct
or indirect subsidiaries or affiliates (collectively, the “Company Group”),
(y) interferes in any material respect with the proper and efficient performance
of Employee’s duties for the Company, or (z) interferes with Employee’s exercise
of judgment in the Company’s best interests. Notwithstanding the foregoing,
nothing herein shall preclude Employee from (i) continuing his ownership in, and
advice regarding its U.S. screenprinting business to, Deep South Holding Company
d/b/a CSI Screenprint; provided, that Deep South Holding Company’s business is
limited to the U.S. screenprinting business, (ii) receipt of commissions from
Industrias Norteamericanas S. de R. L. upon the sale of certain products
consisting of knit and cut sew garments to American Eagle Outfitters, All Access
Apparel, and Evy of California, Jem Sportwear, Rogue Sportswear and RGS, USA,
pursuant to the commissions agreement in effect as of the date of the execution
of that certain Agreement and Plan of Merger (the “Acquisition Agreement”),
dated as of June 13, 2011, by and among Hampshire, RG Merger Sub, S.A. (n/k/a/
Rio Garment S.A.), Rio Garment S. de R.L., BGY II, LLC, and certain equity
holders of Rio Garment S. de R.L.; (iii) passive ownership of O’Quinn, Inc., a
retail clothing company specializing in lifestyle products for the skateboard
and surfing industry; provided, that Employee does not actively provide any
services to O’Quinn, Inc., (iv) serving as a member of the boards of directors
or advisory boards (or their equivalents in the case of a non-corporate entity)
of charitable organizations or, with the prior written consent of the Board, in
similar capacities for for-profit entities, (v) engaging in charitable
activities and community affairs, and (vi) managing his personal investments and
affairs; provided, however, that the activities set out in clauses (i)-(vi)
shall be limited by Employee so as not to materially interfere, individually or
in the aggregate, with the performance of his duties and responsibilities
hereunder.

 

2.     Term. The term (the “Term”) of this Agreement shall commence on the
Closing Date (as such term is defined in the Acquisition Agreement) and, unless
terminated sooner as provided in Paragraph  hereof, shall continue during the
period ending on the close of business on December 31, 2014 (the “Initial
Term”). Thereafter the Term shall be automatically extended, without further
action by the Company or Employee, by one (1) additional year first on the
expiration of the Initial Term, and then on each subsequent anniversary
thereafter, unless, not less than thirty (30) days prior to the end of the Term
(including any extension thereof), either Employee or the Company shall have
notified the other in writing of his or its intention not to further extend the
Term. Notwithstanding anything herein to the contrary, the Company’s delivery of
a notice of non-renewal of the Term to Employee shall constitute a termination
without Cause (as defined below) for purposes of this Agreement.

 

3.     Salary. As compensation for his services, Employee will be paid a base
salary of Four Hundred Seventy-Nine Thousand Dollars ($479,000) per annum (“Base
Salary”), payable in accordance with the Company’s customary payroll practices.
The Base Salary shall be periodically reviewed, at least annually, for potential
increase.

 

4.     Incentive Compensation. Employee shall be eligible for an annual
incentive bonus award determined by Hampshire’s Compensation Committee (the
“Compensation Committee”) in respect of each fiscal year during the Term
(the “Annual Bonus”). During the Initial Term, the target Annual Bonus for each
fiscal year shall be 50% of Base Salary and the maximum Annual Bonus will be
150% of Base Salary, with the actual Annual Bonus payable being based upon the
level of achievement of annual Company and individual performance objectives for
such fiscal year, as determined by the Compensation Committee and communicated
to Employee. The Annual Bonus is comprised of three performance criteria which
shall be evaluated independently and shall be weighted (based on the target
Annual Bonus) as follows: seventy percent (70%) on annual EBITDA achievement for
Rio Garment (“Rio Bonus Portion”), fifteen percent (15%) on Hampshire
performance versus budget (“Hampshire Bonus Portion”), and fifteen percent (15%)
upon the achievement of individual performance objectives (“Gren Bonus
Portion”). The Annual Bonus shall be paid to Employee at the same time as annual
bonuses are generally payable to other senior executives of the Company subject
to Employee’s continuous employment through the payment date, except as
otherwise provided in Section 6 below.

 

 
2

--------------------------------------------------------------------------------

 

 

The components of the Annual Bonus shall be evaluated and determined in
accordance with the following:

 

(A)     Employee can earn the Rio Bonus Portion as follows:

 

(i)     The Compensation Committee shall annually determine the annual EBITDA
achievement target for Rio Garment (including with respect to 2013) and such
target shall be communicated to Employee (“Annual Rio EBITDA Target”).

 

(ii)     The amount to be paid based on the Rio Bonus Portion for a given fiscal
year (the “Rio Bonus Amount”) shall be calculated as follows: (a) 0.70
multiplied by the product of (b) (I) the Base Salary in effect on the last day
of the fiscal year for which the Rio Bonus Portion is being calculated
multiplied by (II) the Applicable Rio Bonus Percentage (defined below).

 

(iii)     The “Applicable Rio Bonus Percentage” for a given fiscal year during
the Initial Term shall be calculated as follows: for each 1% of achievement
above 80% of the Annual Rio EBITDA Target, Employee shall earn 2.5% of the
Applicable Rio Bonus Percentage, up to a maximum 150% achievement of the
Applicable Rio Bonus Percentage. For purposes of clarity, the followings are
potential achievement examples:

 

Achievement of Annual Rio EBITDA Target

 Applicable Rio Bonus Percentage

80% of Target

0%

90% of Target

25%

100% of Target

50%

110% of Target

75%

120% of Target

100%

130% of Target

125%

140% of Target

150% (maximum)

 

 

Example 1: If Rio Garment achieves $9,500,000 of EBITDA for fiscal year 2013,
such amount (i) represents achievement of 96% of Target, (ii) results in the
Applicable Bonus Percentage being 90% and (iii) results in a Rio Bonus Amount of
$134,120 for such fiscal year.

 

 
3

--------------------------------------------------------------------------------

 

 

Example 2: If Rio Garment achieves $11,500,000 of EBITDA for fiscal year 2013,
such amount (i) represents achievement of 116% of Target, (ii) results in the
Applicable Bonus Percentage being 90% and (iii) results in a Rio Bonus Amount of
$301,770 for such fiscal year.

 

(B)     With regard to the Hampshire Bonus Portion, the Compensation Committee
shall annually determine the annual EBITDA achievement target for Hampshire and
such target shall be communicated to Employee (“Annual Hampshire EBITDA
Target”). The Compensation Committee shall determine in its reasonable
discretion the level of achievement with regard to the Hampshire Bonus Portion
based on the performance of Hampshire versus the Annual Hampshire EBITDA Target.

 

(C)     With regard to the Gren Bonus Portion, the Compensation Committee shall
annually determine Employee’s individual performance objectives and such
objectives shall be communicated to Employee. The Compensation Committee shall
determine in its reasonable discretion the level of achievement of such
objectives and shall calculate the amount of the Annual Bonus attributable to
the Gren Bonus Portion, if any.

 

5.     Benefits.

 

(A)     Employee Benefits. During the Term, Employee shall be entitled to
participate in health, insurance, retirement, and other benefits provided
generally to similarly situated employees of the Company. Employee shall be
entitled to twenty (20) days of paid vacation each year. Employee shall also be
entitled to the same number of holidays and sick days, as well as any other
benefits, in each case as are generally allowed to similarly situated employees
of the Company in accordance with the Company policy as in effect from time to
time. Nothing contained herein shall be construed to limit the Company’s ability
to amend, suspend, or terminate any employee benefit plan or policy at any time
without providing Employee notice, and the right to do so is expressly reserved.

 

(B)     Equity Incentives. Hampshire maintains a stock incentive plan (the
“Stock Plan”) for the benefit of Company Group employees. Employee shall be
eligible for one or more grants, as determined by the Board of Directors of
Hampshire (the “Board”) or the Compensation Committee from time to time.

 

(C)     Expenses. During the Term, the Company shall pay (or promptly reimburse
Employee) for documented, out-of-pocket expenses reasonably incurred by Employee
in the course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s requirements with respect to
reporting of such expenses.

 

6.     Termination.

 

(A)     The Company may terminate the employment relationship at any time for
any reason. If Employee’s employment is terminated by the Company without Cause
(other than on account of Employee’s death or “disability” (within the meaning
of the Company’s long-term disability policy)) or by Employee for Good Reason
(as defined below), Employee shall be entitled to the following payments and
benefits (i) continuation of Base Salary for a period of eighteen (18) months,
payable pursuant to the Company’s customary payroll practices, (ii) any earned
but unpaid Annual Bonus for the year prior to the year of termination, payable
within 10 days following the date of termination, and (iii) a pro rata portion
of any Annual Bonus he would otherwise have been entitled to receive under
Paragraph  hereof for the year of termination, such pro rata amount will be paid
after year end in accordance with the Company’s customary payroll practices and
will be calculated by multiplying the annual bonus he would otherwise have been
entitled to receive under Paragraph  hereof by a fraction, the numerator of
which is the number of completed full months in the current fiscal year through
the date of termination (by way of example, if Employee is terminated on August
16, the numerator will be seven) and the denominator of which is 12. Employee
will not be entitled to and shall not receive any additional compensation or
benefits of any other type following the date of termination (except for
reimbursement pursuant to Paragraph of expenses incurred during the Term). If
Employee’s employment is terminated for any reason other than by the Company
without Cause or by Employee for Good Reason, Employee will not be entitled to
and shall not receive any severance, bonus or benefits of any type following the
date of termination (except for reimbursement pursuant to Paragraph of expenses
incurred during the Term). Notwithstanding the foregoing, the payments and
benefits described in this Paragraph  shall immediately terminate, and the
Company shall have no further obligations to Employee with respect thereto, in
the event that Employee breaches in any material respect any provision of the
Paragraph  below.

 

 
4

--------------------------------------------------------------------------------

 

 

For purposes of this Agreement, “Cause” for termination shall exist only if
Employee (i) breaches his fiduciary duty of loyalty owed to the Company, (ii) is
convicted of, or pleads guilty or “no contest” to, a felony, (iii) commits
willful misconduct involving acts of moral turpitude or that otherwise result
in, or could reasonably be expected to result in, material injury to the Company
or its subsidiaries, (iv) materially breaches this Agreement, (v) materially
fails to follow a written instruction of a superior or (vi) in carrying out his
duties and responsibilities, is guilty of gross neglect or gross misconduct.

 

For purposes of this Agreement, “Good Reason” shall mean without Employee’s
consent, (i) a material diminution in Employee’s title, duties, or
responsibilities as set forth in Paragraph 1 hereof, (ii) a reduction in base
salary set forth in Paragraph 3 hereof, (iii) any requirement for Employee to
relocate his principal places of business or any reduction in Employee’s right
to determine his travel schedule between the two locations, or (iv) any other
material breach of a provision of this Agreement by the Company or Hampshire.
Employee may terminate his employment for Good Reason by providing the Company
ten (10) days’ written notice setting forth in reasonable specificity the event
that constitutes Good Reason, which written notice, to be effective, must be
provided to the Company within sixty (60) days of the occurrence of such event.

 

Notwithstanding any provision herein to the contrary, the payment of any amount
or provision of any benefit in this Paragraph 6(A) (collectively, the “Severance
Benefits”) shall be conditioned upon Employee’s execution, delivery to the
Company, and non-revocation of a release of claims reasonably requested by the
Company (and the expiration of any revocation period contained in such release
of claims) within sixty (60) days following the date of Employee’s termination
of employment hereunder. If Employee fails to execute the release of claims in
such a timely manner so as to permit any revocation period to expire prior to
the end of such sixty (60) day period, or timely revokes his acceptance of such
release following its execution, Employee shall not be entitled to any of the
Severance Benefits. Further, to the extent that any of the Severance Benefits
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended from time to time (the “Code”),
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to the sixtieth (60th) day following the date of Employee’s
termination of employment hereunder, but for the condition on executing the
release of claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any remaining Severance Benefits shall thereafter be provided to Employee
according to the applicable schedule set forth herein.

 

 
5

--------------------------------------------------------------------------------

 

 

(B)     Employee may terminate the employment relationship at any time for any
reason by giving written notice at least three (3) months prior to the effective
date of termination. In the event of termination of Employee’s employment under
this Paragraph 6(B), he shall have the right to retain all compensation and
reimbursements for outstanding expenses incurred on behalf of the Company
through the effective date of termination but will not be entitled to and shall
not receive any severance, bonus or benefits of any type following the date of
termination (except for reimbursement pursuant to Paragraph of expenses incurred
during the Term). In the event of termination of Employee’s employment under
this Paragraph 6(B), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing the
characterization of such termination as a voluntary termination by Employee.
Following such termination of Employee’s employment by Employee, except as set
forth in this Paragraph 6(B), Employee shall have no further rights to any
compensation or any other benefits under this Agreement (except for
reimbursement pursuant to Paragraph of expenses incurred during the Term).

 

(C)     If Employee’s employment with the Company continues beyond the
expiration of the Term, Employee shall be considered an “at-will” employee and
shall not be entitled to any payments or benefits under this Agreement upon any
subsequent termination of employment for any reason whatsoever.

 

(D)     Upon any termination of Employee’s employment for any reason, except as
may otherwise be requested by the Company in writing and agreed upon in writing
by Employee, Employee shall resign from any and all directorships, committee
memberships, and any other positions Employee holds with the Company or any
other member of the Company Group. Notwithstanding anything herein to the
contrary, the payment (or commencement of a series of payments) hereunder of any
nonqualified deferred compensation (within the meaning of Section 409A of the
Code) upon a termination of employment shall be delayed until such time as
Employee has also undergone a “separation from service” as defined in Treas.
Reg. 1.409A-1(h), at which time such nonqualified deferred compensation
(calculated as of the date of Employee’s termination of employment hereunder)
shall be paid (or commence to be paid) to Employee on the schedule set forth in
this Paragraph  as if Employee had undergone such termination of employment
(under the same circumstances) on the date of his ultimate “separation from
service.”

 

 
6

--------------------------------------------------------------------------------

 

 

7.     Covenants of Employee.

 

(A)     Confidential Information. At any time during and after Employee’s
employment hereunder, without the prior written consent of the Company, except
to the extent required by an order of a court having jurisdiction or under
subpoena from an appropriate government agency, in which event, Employee shall
use his best efforts to consult with the Company prior to responding to any such
order or subpoena, and except as required in the performance of his duties
hereunder, Employee shall not disclose to or use for the benefit of any third
party any Confidential Information (as defined below).

 

(B)     Non-Competition. At any time during and after Employee’s employment
hereunder and during the eighteen (18) month period immediately following any
termination of such employment for any reason, Employee shall not, directly or
indirectly, individually or on behalf of any person, company, enterprise, or
entity, or as a sole proprietor, partner, stockholder, director, officer,
principal, agent, or executive, or in any other capacity or relationship, engage
in any Competitive Activities in any jurisdiction in which the Company Group is
engaged in (or has demonstrable plans to commence) business activities;
provided, however, that Employee shall not be deemed to be in breach of this
Paragraph 7(A) solely as a result of his (i) ownership in, and advice regarding
its U.S. screenprinting business to, Deep South Holding Company d/b/a CSI
Screenprint; provided, that Deep South Holding Company’s business is limited to
the U.S. screenprinting business, (ii) receipt of commissions from Industrias
Norteamericanas S. de R. L. upon the sale of certain products consisting of knit
and cut sew garments to American Eagle Outfitters, All Access Apparel, Evy of
California, Jem Sportwear, Rogue Sportswear and RGS, USA, pursuant to the
commissions agreement in effect as of the date of the execution of the
Acquisition Agreement, or (iii) passive ownership of O’Quinn, Inc., a retail
clothing company specializing in lifestyle products for the skateboard and
surfing industry; provided, that Employee does not actively provide any services
to O’Quinn, Inc.

 

(C)     Non-Solicit. At any time during and after Employee’s employment
hereunder and during the eighteen (18) month period immediately following any
termination of such employment for any reason, Employee shall not, directly or
indirectly, for his own account or for the account of any other individual or
entity, engage in Interfering Activities (as defined herein).

 

(D)     For purposes of this Agreement:

 

(i)     “Competitive Activities” shall mean any business activity that is
competitive with the then-current or demonstrably planned business activities of
any member of the Company Group.

 

(ii)     “Confidential Information” shall mean confidential or proprietary trade
secrets, client lists, client identities and information, information regarding
service providers, investment methodologies, marketing data or plans, sales
plans, management organization information, operating policies or manuals,
business plans or operations or techniques, financial records or data, or other
financial, commercial, business or technical information (i) relating to any
member of the Company Group, or (ii) any member of the Company Group may receive
belonging to suppliers, customers or others who do business with any member of
the Company Group, but shall exclude any information that is in the public
domain or hereafter enters the public domain, in each case without the breach by
Employee of this Paragraph.

 

 
7

--------------------------------------------------------------------------------

 

 

(iii)     “Interfering Activities” shall mean (i) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
individual employed by any member of the Company Group to terminate such
individual’s employment with any member of the Company Group, or (ii)
encouraging, soliciting or inducing, or in any manner attempting to encourage,
solicit or induce any client, account, customer, licensee or other business
relation of any member of the Company Group to cease doing business with or
reduce the amount of business conducted with any member of the Company Group, or
in any way interfere with the relationship between any such client, account,
customer, licensee or business relation and any member of the Company Group.

 

(E)     Employee acknowledges and recognizes the highly competitive nature of
the Company’s business, that access to Confidential Information renders him
special and unique within the Company’s industry, and that he will have the
opportunity to develop substantial relationships with existing and prospective
clients, accounts, customers, consultants and contractors, investors and
strategic partners of the Company during the course of and as a result of his
employment with the Company. In light of the foregoing, Employee acknowledges
and agrees that the restrictions and limitations set forth in this Paragraph 7
are reasonable and valid in geographical and temporal scope and in all other
respects, and are essential to protect the value of the business and assets of
the Company Group.

 

(F)     Employee expressly acknowledges that any breach or threatened breach of
any of the terms and/or conditions set forth in this Paragraph 7 may result in
substantial, continuing and irreparable injury to the Company. Therefore,
Employee hereby agrees that, in addition to any other remedy that may be
available to the Company, the Company shall be entitled to seek injunctive
relief, specific performance or other equitable relief by a court of appropriate
jurisdiction in the event of any breach or threatened breach of the terms of
this Paragraph  without the necessity of proving irreparable harm or injury as a
result of such breach or threatened breach.

 

8.     Developments.

 

(A)     Developments Retained and Licensed. Employee agree to provide, within
ten (10) days following the date of this Agreement, a list on the attached
Schedule A that describes with particularity all developments, original works of
authorship, developments, improvements, and trade secrets that Employee can
demonstrate were created or owned by him prior to the commencement of his
employment (collectively referred to as “Prior Developments”), which belong
solely to Employee or belong to Employee jointly with another, that relate in
any way to any of the actual or proposed businesses, products, or research and
development of any member of the Company Group, and that are not assigned to the
Company hereunder, or if no such list is attached, Employee represents that
there are no such Prior Developments. If, during any period during which
Employee performs or performed services for the Company Group after the date
hereof (the “Assignment Period”), whether as an officer, employee, director,
independent contractor, consultant, or agent, or in any other capacity, Employee
incorporates into a Company Group product or process a Prior Development owned
by Employee or in which Employee has an interest, Employee hereby grants the
Company, and the Company Group shall have, a non-exclusive, royalty-free,
irrevocable, perpetual, transferable worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell, and otherwise distribute such Prior Development as part of or in
connection with such product or process.

 

 
8

--------------------------------------------------------------------------------

 

 

(B)     Assignment of Developments. Employee agrees that Employee will, without
additional compensation, promptly make full written disclosure to the Company,
and will hold in trust for the sole right and benefit of the Company all
developments, original works of authorship, inventions, concepts, know-how,
improvements, trade secrets, and similar proprietary rights, whether or not
patentable or registrable under copyright or similar laws, which Employee may
solely or jointly conceive or develop or reduce to practice, or have solely or
jointly conceived or developed or reduced to practice, or have caused or may
cause to be conceived or developed or reduced to practice, during the Assignment
Period, whether or not during regular working hours, provided they either
(i) relate at the time of conception, development or reduction to practice to
the business of any member of the Company Group, or the actual or anticipated
research or development of any member of the Company Group; (ii) result from or
relate to any work performed for any member of the Company Group; or (iii) are
developed through the use of equipment, supplies, or facilities of any member of
the Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”). Employee further acknowledges that all Developments made by
Employee (solely or jointly with others) within the scope of and during the
Assignment Period are “works made for hire” (to the greatest extent permitted by
applicable law) for which Employee is, in part, compensated by his salary,
unless regulated otherwise by law, but that, in the event any such Development
is deemed not to be a work made for hire, Employee hereby assigns to the
Company, or its designee, all his rights, titles, and interests throughout the
world in and to any such Development.

 

(C)     Maintenance of Records. Employee agrees to keep and maintain adequate
and current written records of all Developments made by Employee (solely or
jointly with others) during the Assignment Period. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
and any other format. The records will be available to and remain the sole
property of the Company Group at all times. Employee agrees not to remove such
records from the Company’s place of business except as expressly permitted by
Company Group policy, which may, from time to time, be revised at the sole
election of the Company Group for the purpose of furthering the business of the
Company Group.

 

(D)     Intellectual Property Rights. Employee agrees to assist the Company, or
its designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto.
Employee further agrees that his obligation to execute or cause to be executed,
when it is in his power to do so, any such instrument or papers shall continue
after the Assignment Period until the expiration of the last such intellectual
property right to expire in any country of the world; provided, however, the
Company shall reimburse Employee for his reasonable expenses incurred in
connection with carrying out the foregoing obligation. If the Company is unable
because of Employee’s mental or physical incapacity or unavailability for any
other reason to secure Employee’s signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Developments or original works of authorship assigned to the Company as
above, then Employee hereby irrevocably designate and appoint the Company and
its duly authorized officers and agents as his agent and attorney in fact to act
for and in his behalf and stead to execute and file any such applications or
records and to do all other lawfully permitted acts to further the application
for, prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by Employee. Employee hereby waives and irrevocably quitclaims to the
Company any and all claims, of any nature whatsoever, that he now or hereafter
have for past, present, or future infringement of any and all proprietary rights
assigned to the Company.

 

 
9

--------------------------------------------------------------------------------

 

 

9.     Independence; Severability. Each of the rights enumerated in this
Agreement shall be independent of the others and shall be in addition to and not
in lieu of any other rights and remedies available to the parties at law or in
equity. If any of the provisions of this Agreement or any part of any of them is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of this Agreement, which shall be given full
effect without regard to the invalid portions. If any of the covenants contained
herein are held to be invalid or unenforceable because of the duration of such
provisions or the area or scope covered thereby, the parties hereto agree that
the court making such determination shall have the power to reduce the duration,
scope and/or area of such provision to the maximum and/or broadest duration,
scope and/or area permissible by law and in its reduced form said provision
shall then be enforceable.

 

10.     Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment,
and social insurance taxes, as shall be required by law. Employee acknowledges
and represents that the Company has not provided any tax advice to him in
connection with this Agreement and that he has been advised by the Company to
seek tax advice from his own tax advisors regarding this Agreement and payments
that may be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

 

11.     Set Off; Mitigation. The Company’s obligation to pay Employee the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim, or recoupment of amounts owed by Employee to
the Company or its affiliates; provided, however, that to the extent any amount
so subject to set-off, counterclaim, or recoupment is payable in installments
hereunder, such set-off, counterclaim, or recoupment shall not modify the
applicable payment date of any installment, and to the extent an obligation
cannot be satisfied by reduction of a single installment payment, any portion
not satisfied shall remain an outstanding obligation of Employee and shall be
applied to the next installment only at such time the installment is otherwise
payable pursuant to the specified payment schedule. Employee shall not be
required to mitigate the amount of any payment provided pursuant to this
Agreement by seeking other employment or otherwise, the amount of any payment
provided for pursuant to this Agreement shall not be reduced by any compensation
earned as a result of Employee’s other employment or otherwise.

 

 
10

--------------------------------------------------------------------------------

 

 

12.     Additional Section 409A Provisions. Notwithstanding any provision in
this Agreement to the contrary:

 

(A)     Any payment otherwise required to be made hereunder to Employee at any
date as a result of the termination of Employee’s employment shall be delayed
for such period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business day
following the expiration of the Delay Period, Employee shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

 

(B)     Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

 

(C)     To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 

(D)     While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Parent or any of its
affiliates (including, without limitation, the Company) be liable for any
additional tax, interest, or penalties that may be imposed on Employee as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A of the Code).

 

13.     Successors and Assigns; No Third-Party Beneficiaries.

 

(A)     The Company. This Agreement shall inure to the benefit of the Company
and its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other than another member of the Company Group, or its or
their respective successors) without Employee’s prior written consent (which
shall not be unreasonably withheld, delayed, or conditioned); provided, however,
that in the event of a sale of all or substantially all of the assets of the
Company or any direct or indirect division or subsidiary thereof to which the
Employee’s employment primarily relates, the Company may provide that this
Agreement will be assigned to, and assumed by, the acquiror of such assets, it
being agreed that in such circumstances, Employee’s consent will not be required
in connection therewith.

 

 
11

--------------------------------------------------------------------------------

 

 

(B)     Employee. Employee’s rights and obligations under this Agreement shall
not be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee, or other designee,
or if there be no such designee, to Employee’s estate.

 

(C)     No Third-Party Beneficiaries. Nothing expressed or referred to in this
Agreement will be construed to give any person other than the Company, the other
members of the Company Group, and Employee any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement.

 

14.     Waiver and Amendments. Any waiver, alteration, amendment, or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by each of the parties hereto; provided, however, that any
such waiver, alteration, amendment, or modification must be consented to on the
Company’s behalf by the Board. No waiver by either of the parties hereto of
their rights hereunder shall be deemed to constitute a waiver with respect to
any subsequent occurrences or transactions hereunder unless such waiver
specifically states that it is to be construed as a continuing waiver.

 

15.     Entire Agreement. This Agreement contains the entire understanding of
the Company and Employee with respect to compensation of Employee and supersedes
any and all prior understandings, written or oral. This Agreement may not be
amended, waived, discharged or terminated orally, but only by an instrument in
writing signed by both parties.

 

16.     Governing Law; Arbitration. EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE
VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS
GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE,
WITHOUT REGARD TO CONFLICT OF LAWS RULES. Any dispute or CLAIM arising out of
this Agreement or a claimed breach, except that which involves a right to
injunctive relief, shall be resolved by arbitration. Unless the parties agree
otherwise, the arbitration shall be held in New York City and pursuant to the
Employment Arbitration Rules of the American Arbitration Association. The
arbitrator’s decisions shall be final and binding upon the parties and judgment
may be entered in any court. With respect to any dispute that is the subject of
arbitration, the non-prevailing party, if any (as determined by the arbitrator)
shall be responsible for all fees and costs, including attorney’s fees, incurred
by the prevailing party, if any.

 

 
12

--------------------------------------------------------------------------------

 

 

17.     Notices.

 

(A)     Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.

 

(B)     Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

 

18.     Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof or affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

 

19.     Survival of Operative Sections. Upon any termination of Employee’s
employment, the provisions of Paragraph 6 through Paragraph  of this Agreement
(together with any related definitions) shall survive to the extent necessary to
give effect to the provisions thereof.

 

20.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

21.     Conditional Upon Closing of Transactions. This Agreement shall be
conditioned upon the closing of the transactions contemplated by the Acquisition
Agreement. In the event that the Acquisition Agreement terminates prior to the
closing of the transactions contemplated thereby, this Agreement shall be void
ab initio.

 

*     *     *

 

 
13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have set their respective hands and seals
as of the day and year first above written.

 

 



 

HAMPSHIRE INTERNATIONAL, LLC

 

By: /s/ Paul M. Buxbaum
Name: Paul M. Buxbaum
Title:   Chairman

 

Hampshire Group, Limited
solely for purposes of Section 5(B)

 

By: /s/ Paul M. Buxbaum
Name: Paul M. Buxbaum
Title:    President and Chief Executive Officer

 

/s/ David Gren
David Gren



 

 

14